Exhibit 10.1

AMC ENTERTAINMENT HOLDINGS, INC.

2013 EQUITY INCENTIVE PLAN

Special Performance Stock Unit Award Notice

Participant:[*]

Date of Grant:[*], 2020

Settlement:Each Special Performance Stock Unit (“SPSU”) will convert into one
share of Class A Common Stock at the time of settlement.

Dividend Equivalents:The SPSUs shall accrue dividend equivalents.

Tax Withholding:All SPSUs are subject to reduction to satisfy tax withholding
obligations at settlement.

Expiration:Non-vested SPSUs will expire on [*], 2030.

Performance Goals:The SPSUs will be divided into six tranches and each tranche
will vest, subject to certain service requirements and unless earlier forfeited,
upon the attainment of the Stock Price Threshold set forth in the following
table:

Tranche

Number of SPSUS

Stock Price Threshold

1

[*]

$12.00

2

[*]

$16.00

3

[*]

$20.00

4

[*]

$24.00

5

[*]

$28.00

6

[*]

$32.00

By executing this Special Performance Stock Unit Award Notice (“Notice”), the
Participant agrees and acknowledges that the SPSUs described herein are granted
under and governed by the terms and conditions of the Special Performance Stock
Unit Award Agreement (“Agreement”) attached hereto and the AMC Entertainment
Holdings, Inc. 2013 Equity Incentive Plan (“Plan”), both of which are hereby
incorporated by reference and together with this Notice constitute one
document.  This Notice may be signed in counterparts, each of which shall be an
original with the same effect as if signatures thereto and hereto were upon the
same instrument.

The Participant hereby agrees and acknowledges that in exchange for the SPSUs
awarded hereunder, his/her current base salary will be reduced, effective March
20, 2020, by $[*] and, as a result, the annual incentive opportunity at target
will also be reduced by $[*].  Further, the annual PSU and RSU grants made to
Participant pursuant to the Plan as long-term incentives will each be reduced by
$[*].  In  the first quarter of 2023, the Participant’s base salary (and annual
incentive opportunity, accordingly) will be restored to the Participant’s
pre-reduced base salary plus any annual merit increases awarded during
intervening years.  Also,  for 2023, the Participant’s long-term incentive
opportunity will be restored to the pre-reduced value.  The Participant
acknowledges that the Committee retains discretion at all times to alter the
structure of both the annual and long-term incentive programs and to determine
merit increases to base salary.  The Participant hereby waives any and all
rights that might arise under his/her employment agreement as a result of such
reductions, including, but not limited to, any provisions (i) prohibiting a
decrease in compensation and/or (ii) creating a right to termination of
employment for Good Reason.

 

 

 

 

 

 

PARTICIPANT

 

AMC ENTERTAINMENT HOLDINGS, INC.

 

 

 

 

 

By:

 

 

By:

 

 

[*]

 

Name:    [*]

 

 

 

Title:      [*]

 

 



1






AMC ENTERTAINMENT HOLDINGS, INC.

2013 EQUITY INCENTIVE PLAN

Special Performance Stock Unit Award Agreement

SECTION 1.    Grant of Stock Unit AwardS.

(a)



Stock Unit Awards.  AMC Entertainment Holdings, Inc. (the “Company”) hereby
grants to the Participant identified on the foregoing Special Stock Unit Award
Notice (the “Notice”) as of the date on such Notice (the “Date of Grant”), Stock
Units (the “Units”) in the awards and amounts set forth in the Notice, pursuant
to the terms and conditions set forth in the Notice, this agreement (the
“Agreement”) and the AMC Entertainment Holdings, Inc. 2013 Equity Incentive Plan
(the “Plan”).

(b)



Types of Unit Awards.  This Agreement covers the following types of Unit Awards,
each constituting a separate award grant.  Any references to Units herein shall
cover all types of Unit Awards.

(i)



Special Performance Stock Units.  Special Performance Stock Units (“SPSUs”) are
Units that vest based upon attainment of specified Performance Goals.

(c)



No Purchase Price.  In lieu of a purchase price, this Award is made in
consideration of previous and future Service rendered by the Participant to the
Company and other concessions made by the Participant.

(d)



Equity Incentive Plan and Defined Terms. Capitalized terms not defined herein
shall have the same meaning as in the Plan.  In the event of a conflict between
any term or provision contained herein and a term or provision of the Plan, the
applicable terms and provisions of the Plan will govern and prevail.

(e)



Dividend Equivalents.  Each SPSU held as of the record date for dividends or
other distributions paid in respect of shares of Common Stock shall be entitled
to a dividend equivalent equal to the amount paid in respect of one share of
Common Stock.  Prior to settlement of the SPSUs, dividend equivalents shall
accumulate and be paid at the same time the SPSUs are settled.  All rights to
dividend equivalents shall be forfeited along with and to the extent the SPSUs
are forfeited.

SECTION 2.    Performance STOCK UNITS

(f)



Forfeiture.  Unvested SPSUs shall be immediately forfeited upon the earliest to
occur of:

(i)



Termination of Participant’s Service by the Company for Cause at any time;

(ii)



Termination of Participant’s Service by the Company for any reason other than
Cause prior to the 18-month anniversary of the Date of Grant or after the 6-year
anniversary of the Date of Grant;

(iii)



Termination of the Participant’s Service as a result of Participant’s death,
Disability (as defined in Participant’s Employment Agreement), or resignation
for Good Reason (as defined in the Participant’s Employment Agreement, including
similar rights that might be titled otherwise) prior to the 18-month anniversary
of the Date of Grant or after the 6-year anniversary of the Date of Grant;

(iv)



The Participant’s voluntary termination of Service, including resignation (other
than for Good Reason) or retirement, prior to the 3-year anniversary of the Date
of Grant or after the 6-year anniversary of the Date of Grant;

(v)



The 6-year anniversary of the Date of Grant if the Participant’s
Service has terminated for any reason prior to such date; and

(vi)



the 10-year anniversary of the Date of Grant.



2






(g)



Vesting.  Each tranche of SPSUs will vest contingent upon both the Company’s
achievement of certain Stock Price Thresholds and the Participant’s fulfillment
of certain Service Requirements (both as defined below).  The Stock Price
Thresholds may be referred to collectively as the “Performance Goals”.

(i)



For purposes of this Agreement, “Stock Price Threshold” shall mean the volume
weighted average closing price (“VWAP”) of the Company’s Common Stock as
reported by the New York Stock Exchange (“NYSE”) over a rolling consecutive
twenty (20) trading day period.

(ii)



Unless earlier forfeited and subject to fulfillment of the Service Requirement,
the corresponding number of SPSUs shall vest without further action required by
the Committee upon the attainment of the Stock Price Threshold set forth in the
following table:

Tranche

Number of SPSUs

Stock Price Thresholds

1

[*]

$12.00

2

[*]

$16.00

3

[*]

$20.00

4

[*]

$24.00

5

[*]

$28.00

6

[*]

$32.00

(iii)



Vesting of each tranche of SPSUs shall not occur until and unless the
Participant has fulfilled the Service Requirement.  For purposes of this
Agreement, “Service Requirement” shall mean that the Participant remains
employed with the Company until the 3-year anniversary of the Date of
Grant.  Provided, however, that the Service Requirement shall be deemed
fulfilled after the 18-month anniversary of the Date of Grant upon Termination
of the Participant’s Service (a) by the Company for any reason other than Cause
or (b) as a result of Participant’s death, Disability, or resignation for Good
Reason.

SECTION 3.    CHANGE In cONTROL

(h)



Acceleration.  If a Change in Control or other corporate event/transaction
occurs and results in the Common Stock no longer being listed and traded on the
NYSE or other public exchange, any SPSUs that have attained their Stock Price
Threshold (including attainment as a result of the triggering transaction
without regard to the trailing VWAP) shall be settled and paid upon such Change
in Control or other corporate event/transaction.  All other SPSUs shall be
treated in the manner set forth in Section 3(c) below.  

(i)



Continuation.  If following a Change in Control or other corporate
event/transaction the Common Stock remains listed and traded on the NYSE or
other public exchange, this Agreement shall continue unaffected, subject to any
adjustments required under Section 4.5 of the Plan. 

(j)



Replacement Awards.  If a Change in Control or other corporate event/transaction
results in the Common Stock no longer being listed and traded on the NYSE or
other public exchange, then any SPSUs that have not attained their Stock Price
Threshold shall be exchanged for a new award having equivalent rights and value
opportunity as any remaining unvested SPSUs at the time of such Change in
Control or other corporate event/transaction (a “Replacement Award”).  The
equivalency of a Replacement Award shall be determined by the mutual agreement
of the Company and the Participant Representative.  For purposes of this
Agreement, “Participant Representative” shall mean a representative selected by
majority vote (based upon the number of outstanding SPSUs at the time of the
Change in Control) of participants holding SPSUs with rights substantially
similar to those provided for in this Agreement. Participant hereby consents to
the appointment of the Participant Representative, grants the Participant
Representative full authority to exercise Participant’s rights regarding the
determination of Replacement Awards, and agrees to bound by the Participant
Representatives decisions regarding the same.  Participant further acknowledges
and agrees that the terms and conditions of the Replacement Awards will be
uniform among all participants and not

3






individually negotiated.  If the Company and the Participant Representative are
not able to agree on a Replacement Award within thirty (30) days after
commencing discussions, they shall select a mutually agreed upon arbitrator to
determine the design of the Replacement Awards.  Each of the Company and the
Participant Representative shall submit a proposal to the selected arbitrator
and the arbitrator shall select one of the submitted proposals with the
arbitrator’s decision binding on all parties.  The parties acknowledge that time
is of the essence in determining the Replacement Awards and agree that they will
work in good faith to determine the Replacement Awards within sixty (60) days of
commencing discussions.  The Company shall pay the arbitration costs if required
and the Participant Representative’s costs for legal and financial consultants
not to exceed $100,000.

(k)



Committee Discretion.  Notwithstanding and in lieu of the foregoing Sections
3(a)–(c) above, the Committee shall retain the discretion to accelerate vesting
and settlement of any unvested SPSUs upon a Change of Control without further
right or recourse on the part of the Participant.

SECTION 4.    SETTLEMENT OF UNITS

(l)



Time of Settlement.  Subject to the terms of the Plan and this Agreement, SPSUs
shall be settled and paid within 30 days of achieving both the applicable Stock
Price Thresholds and the Service Requirement (each, a “Settlement Date).  On the
Settlement Date, the applicable Units shall be converted into an equivalent
number of shares of Common Stock that will be immediately distributed to the
Participant (or the Participant’s legal representative). With regard to shares
of Common Stock delivered on the Settlement Date, the Company may at its
election either (i) issue a certificate representing the shares, or (ii) not
issue any certificate representing the shares and instead document the
Participant’s interest by registering the shares with the Company's transfer
agent (or another custodian selected by the Company) in book-entry form.

(m)



Delay of Settlement.  Notwithstanding Section 4(a), the Settlement Date may be
delayed where the Company reasonably anticipates that the settlement of the
Units will violate Federal securities laws or other applicable law; provided
that the Units shall be settled at the earliest date on which the Company
reasonably anticipates that the settlement will not cause such violation.  For
purposes of this Section 4(b), the making of a payment that would cause
inclusion in gross income or the application of any penalty provision of the
Code shall not be treated as a violation of applicable law.

(n)



Withholding Requirements.  As of the date any tax withholding is due and paid by
the Company on behalf of the Participant with respect to Units prior to their
Settlement Date, the Company shall accelerate settlement and withhold shares of
Common Stock with a Fair Market Value equal to the amount of the applicable tax
withholding plus any tax withholding liability incurred as a result of such
acceleration.  For tax withholding due upon a Settlement Date, unless otherwise
authorized by the Committee, the Company shall withhold shares of Common Stock
with a Fair Market Value equal to the amount of the applicable tax
withholding.  In all cases, the amount of tax withholding shall be determined by
the Company in compliance with applicable tax laws and regulations.  In no
instance shall shares of Common Stock be withheld with a Fair Market Value
exceeding the maximum amount of tax owed.  Notwithstanding any action the
Company takes with regard to tax withholding, the ultimate liability for the
payment of taxes remains with the Participant and the Company makes no
representation regarding the tax impacts to the Participant upon the grant,
vesting or settlement of the Units or any subsequent sale of Common Stock.

SECTION 5.    MISCELLANEOUS PROVISIONS.

(o)



Securities Laws. Subject to Section 4(b), no shares of Common Stock will be
issued or transferred pursuant to this Agreement unless and until all then
applicable requirements imposed by Federal and state securities and other laws,
rules and regulations, by any regulatory agencies having jurisdiction, and by
any exchanges upon which such shares may be listed have been fully met.  As a
condition precedent to the issuance of such shares, the Company may require the
Participant to take any reasonable action to meet such requirements.  The
Committee may impose such conditions on any shares of Common Stock issuable
pursuant to this Agreement as it may deem advisable, including,

4






without limitation, restrictions under the Securities Act of 1933, as amended,
under the requirements of any exchange upon which such shares may be listed, and
under any blue sky or other securities laws applicable to such shares.  The
Committee may also require the Participant to represent and warrant at the time
of issuance or transfer that the shares of Common Stock are being acquired only
for investment purposes and without any current intention to sell or distribute
such shares. 

(p)



Participant Undertaking.  The Participant agrees to take whatever additional
action and execute whatever additional documents the Company may deem necessary
or advisable to carry out or effect the obligations or restrictions imposed on
either the Participant or upon the shares of Common Stock issued pursuant to
this Agreement.

(q)



No Right to Continued Service.  Nothing in this Agreement or the Plan shall
confer upon the Participant any right to continue in Service for any period of
specific duration or interfere with or otherwise restrict in any way the rights
of the Company (or any Subsidiary employing or retaining the Participant) or of
the Participant, which rights are hereby expressly reserved by each, to
terminate his or her Service at any time and for any reason, with or without
Cause.  The value of the Units is not a part of the Participant’s normal or
expected compensation for purposes of calculating any severance, retirement,
welfare, insurance or similar employee benefit.

(r)



Notification.  Any notification required by the terms of this Agreement shall be
given in writing and shall be deemed effective upon personal delivery or within
three (3) days of deposit with the United States Postal Service, by registered
or certified mail, with postage and fees prepaid. A notice shall be addressed to
the Company at its principal executive office and to the Participant at the
address that he or she most recently provided to the Company.

(s)



Entire Agreement.  This Agreement, the Notice and the Plan constitute the entire
agreement between the parties hereto regarding the subject matter hereof. They
supersede any other agreements, representations or understandings (whether oral
or written and whether express or implied) which relate to the subject matter
hereof.

(t)



Waiver.  No waiver of any breach or condition of this Agreement shall be deemed
to be a waiver of any other or subsequent breach or condition whether of like or
different nature.

(u)



Successors and Assigns.  The provisions of this Agreement shall inure to the
benefit of, and be binding upon, the Company and its successors and assigns and
upon the Participant, the Participant’s assigns and the legal representatives,
heirs and legatees of the Participant’s estate, whether or not any such person
shall have become a party to this Agreement and have agreed in writing to be
joined herein and be bound by the terms hereof.

(v)



Severability.  The provisions of this Agreement are severable and if any one or
more provisions are determined to be illegal or otherwise unenforceable, in
whole or in part, the remaining provisions shall nevertheless be binding and
enforceable.

(w)



Amendment.  This Agreement may be amended from time to time by the Committee in
its discretion; provided, however, that this Agreement may not be modified in a
manner that would have a materially adverse impact on the Participant or his/her
rights hereunder (as determined by the Committee in its reasonable discretion)
without the Participant’s consent. 

(x)



Governing Law.  This Agreement and all rights hereunder shall be subject to and
interpreted in accordance with the laws of the State of Delaware, without
reference to the principles of conflicts of laws, and to applicable Federal
securities laws.

(y)



Section 409A Compliance.  To the extent applicable, it is intended that the
Units comply with the requirements of Section 409A of the Code and the Treasury
Regulations and other guidance, compliance programs and other interpretive
authority thereunder (“Section 409A”), and that this Agreement shall be
interpreted and applied by the Committee in a manner consistent with this intent
in order to avoid the imposition of any additional tax under Section 409A.  In
the event that (i) any

5






provision of this Agreement, (ii) the Units or any payment or transaction in
respect of the Units or (iii) other action or arrangement contemplated by the
provisions of this Agreement is determined by the Committee to not comply with
the applicable requirements of Section 409A, the Committee shall have the
authority to take such actions and to make such changes to this Agreement as the
Committee deems necessary to comply with such requirements.  No payment that
constitutes deferred compensation under Section 409A that would otherwise be
made under this Agreement upon a termination of Service will be made or provided
unless and until such termination is also a “separation from service,” as
determined in accordance with Section 409A.  Notwithstanding the foregoing or
anything elsewhere in this Agreement to the contrary, if the Participant is a
“specified employee” as defined in Section 409A at the time of termination of
Service with respect to the Units, then solely to the extent necessary to avoid
the imposition of any additional tax under Section 409A, the commencement of any
payments or benefits under the Units shall be deferred until the date that is
six months following the Participant’s termination of Service (or, if earlier,
the date of death of the Participant).  Notwithstanding anything to the contrary
in this Agreement, dividend equivalents shall be paid no later than the March 15
following the calendar year during which the Participant first acquires a
vested, legally binding right to receive the dividend equivalent.  In no event
whatsoever shall the Company be liable for any additional tax, interest or
penalties that may be imposed on the Participant by Section 409A or any damages
for failing to comply with Section 409A.

[Remainder of Page Blank]

6



